                IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION



UNITED STATES OF AMERICA,


v.                                            CRIMINAL ACTION FILE


 NATHAN REED,                                 NO. 1:17-CR-314-MHC-LTW


       Defendant.



                                      ORDER


      This action comes before the Court on the Final Report and

Recommendation ("R&R") of Magistrate Judge Linda T. Walker [Doc. 39]

recommending that Defendant's Motion to Suppress Search [Doc. 16] and

Amended Motion to Suppress Search [Doc. 22] be denied, and that Defendant's

Motion to Suppress Statement [Doc. 17] be denied as abandoned. The Order for

Service of the R&R [Doc. 40] provided notice that, in accordance with 28 U.S.C. §

636(b)(l), the parties were authorized to file objections within fourteen (14) days of

the receipt of that Order. On November 26, 2018, Defendant moved for an

additional fourteen (14) days in which to file objections [Doc. 42], which was

granted by this Court, providing Defendant until December 11, 2018, to file his
objections. Dec. 4, 2018, Order [Doc. 44]. No objections have been filed within

the time permitted.

      Absent objection, the district court judge "may accept, reject, or modify, in

whole or in part, the findings or recommendations made by the magistrate judge,"

28 U.S.C. § 636(b)(1). Based upon the absence of objections to the R&R, in

accordance with 28 U.S.C. § 636(b)(l), the Court has reviewed the R&R for plain

error. See United States v. Slay, 714 F.2d 1093, 1095 (11th Cir. 1983). The Court

finds no clear error and that the R&R is supported by law.

      Accordingly, the Court ADOPTS the R&R [Doc. 54] as the Opinion and

Order of the Court. It is hereby ORDERED that Defendant's Motion to Suppress

Search [Doc. 16] and Amended Motion to Suppress Search [Doc. 22] are

DENIED.     It is further ORDERED that Defendant's Motion to Suppress

Statement [Doc. 17] has been abandoned and is also DENIED.

      It is further ORDERED that the time between the date the Magistrate Judge

certified Defendant ready for trial on November 13, 2018 [Doc. 39], and the

issuance of this Order, shall be excluded in calculating the date on which the trial

of this case must commence under the Speedy Trial Act because the Court finds

that the delay is for good cause, and the interests of justice outweigh the right of




                                          2
the public and the right of the defendant to a speedy trial, pursuant to 18 U.S.C.


§ 3161, et seq.


      Finally, the Clerk is DIRECTED to submit Defendant's Motion for Bond


Modification [Doc. 43] to Magistrate Judge Alan J. Baverman, who set the terms


and conditions of his release [Doc. 8], for disposition and to terminate the


submission of that motion to the undersigned.


      IT IS SO ORDERED this         /7'fi_ day of December, 2018.



                                       MARK H. COHEN
                                                   �


                                       United States District Judge




                                          3
